—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed four counterclaims and the third-party complaint of Victor J. Rutecki (defendant). A shareholder may not sue in an individual capacity for a wrong committed against a corporation (see, Abrams v Donati, 66 NY2d 951, 953). The court properly refused to grant defendant summary judgment on the fourth counterclaim and third cause of action in the third-party complaint because defendant failed to meet *954his burden of establishing entitlement to judgment as a matter of law (see, Lindsay v Potter, 163 AD2d 870).
The court properly limited the accounting of the assets of the corporation. Defendant’s claims to the insurance commissions were properly dismissed and the court previously had determined that the insurance expirations, renewals and customer lists have no value as a matter of law and were not to be considered in the accounting.
Finally, we reject the contention that the court abused its discretion by refusing to award defendant counsel fees and costs. (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Dismiss Counterclaim.) Present—Balio, J. P., Law-ton, Fallon, Wesley and Doerr, JJ.